Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2022 has been entered.
Response to Amendment
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Grillmayer et al. (CN 10/4246667) in view of Huang (2015/0055057).
Regarding claim 1, Grillmayer et al. (figures 2 and 4) discloses a touch display device, comprising: 
a display panel (112, see at least paragraph 0041; figure 2), comprising: 
a first substrate (14) including a first surface and a second surface; 
a second substrate (34) disposed opposite to the first substrate; and 
a display medium layer (LC) disposed between the second surface of the first substrate and the second substrate; 
a conductive layer (22; figure 4) disposed on the first surface of the first substrate, wherein the conductive layer comprises a plurality of sensing electrodes; 
an optical matching layer (18, 20, 416) disposed between the conductive layer and the first surface of the first substrate, wherein the optical matching layer includes a 15flat surface, and the plurality of sensing electrodes (22) are disposed on the flat surface; and 
a buffer layer (second dielectric film 16) disposed between the optical matching layer and the first surface of the first substrate, wherein a thickness of the buffer layer is greater than or equal to 50A and less than or equal to 3000A (20-150 nm thick silicon dioxide; see at least paragraph 0043), and the buffer layer directly contacts the first surface of the first substrate (14 and 16).  
Regarding claim 8, Grillmayer et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Grillmayer et al. is silent regarding wherein the first substrate is disposed between the conductive layer and the second substrate.  Huang (figure 4) teaches wherein the first substrate (glass) is disposed between the conductive layer (ITO) and the Yang et al. in order to achieve a touch display device.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the first substrate between the conductive layer and the second substrate, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 2, Grillmayer et al. (figures 2 and 4) discloses wherein a material of the buffer layer comprises silicon dioxide.  
Regarding claim 3, Grillmayer et al. (figures 2 and 4) discloses wherein a thickness of the optical matching layer is greater than or equal to 100A and less than or equal to 1000A (8nm + 35nm = 23 nm; see at least paragraph 0043).  
Regarding claim 4, Grillmayer et al. (figures 2 and 4) discloses wherein the optical matching layer comprises a first sub-layer (third dielectric film 20 Nb2O5; 1.8) and a second sub-layer (third dielectric film 416 SiO2; 1.5), the first sub-layer is disposed between the buffer layer and the second sub-layer, and a refractive index of the first sub-layer is greater than a refractive index of the second sub-layer (see at least claim 6).  
Regarding claim 5, Grillmayer et al. (figures 2 and 4) discloses wherein a material of the first sub-layer comprises niobium pentoxide.  
Regarding claim 6, Grillmayer et al. (figures 2 and 4) discloses wherein a material of the second sub-layer comprises silicon dioxide.  
Regarding claim 7, Grillmayer et al. (figures 2 and 4) discloses wherein the display panel further comprises a color filter layer disposed on the first substrate, the color filter layer is 
Regarding claim 9, Grillmayer et al. (figures 2 and 4) discloses wherein the display panel further comprises a transistor layer disposed between the second substrate and the display medium layer (see at least paragraph 0033).  
Regarding claim 10, Grillmayer et al. (figures 2 and 4) discloses wherein the display medium layer comprises a liquid crystal layer, an organic light emitting diode element layer or an inorganic light emitting diode element layer (see at least paragraph 0033).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grillmayer et al. (CN 10/4246667) in view of Huang; further in view of Yang et al. (CN 203720825).
Regarding claim 8, Grillmayer et al. as modified by Huang teaches the limitations as shown in the rejection of claim 1 above.  However, Grillmayer et al. as modified by Huang is silent regarding wherein a material of the first substrate comprises aluminum silicate.  Yang et al. (see at least paragraph 0007) teaches wherein a material of the first substrate comprises aluminum silicate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate as taught by Yang et al. in order to reduce the thickness of the display.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAUREN NGUYEN/Primary Examiner, Art Unit 2871